DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “radar module” in claim 1, 13, and 21
Such claim limitation(s) is/are: “launch structure” in claim 1 .
Such claim limitation(s) is/are: “first launch structure” and “second launch structure” in claim 2, 13, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 11  of U.S. Patent No. 10622694 in view of Iwatsuki (US 3794997) and Fiedziuszko (US 5889449).
With respect to claim 1, U.S. Patent No. 10622694 claims a device comprising: the radar module includes a port: a launch structure configured to couple to a surface to emit the radar signal through the surface; and a flexible waveguide coupled between the port of the radar module and the launch structure to conduct the radar signal, wherein the flexible waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core (claim 1).
With respect to claim 1, U.S. Patent No. 10622694 does not claim the second dielectric constant is less than the first dielectric constant. Fiedziuszko teaches the second dielectric constant is less than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide”). It would have been obvious to modify U.S. Patent No. 10622694  to include the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of U.S. Patent No. 10622694 for transmitting a signal with no new or unexpected results.
With respect to claim 1, U.S. Patent No. 10622694 does not claim a radar module configured to produce a radar signal. Iwatsuki teaches a radar module configured to produce a radar signal (col 3, lines 18-30, “The transmitting antennas 1 and 1' transmit most of the microwaves toward a vehicle in the path of the vehicle V”). It would have been obvious to modify U.S. Patent No. 10622694  to include a radar module configured to produce a radar signal because it is expected that a radar module would transmit a radar signal.
With respect to claim 3, U.S. Patent No. 10622694 claims the antenna is a transmit antenna: the port is a first port; the launch structure is a first launch structure: the flexible waveguide is a first flexible waveguide; the radar signal is a first radar signal; the radar module includes a second port operable to receive a second radar signal; the device further comprises: a second launch structure configured to couple to the surface to receive the second radar signal through the surface; and a second waveguide coupled between the second port of the radar module and the second launch structure to conduct the second radar signal; and the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core (claim 12).
With respect to claim 6, U.S. Patent No. 10622694 claims the port is a first port; and the radar module includes a splitter that couples to each of the first port and a second port (claim 11)
With respect to claim 7, U.S. Patent No. 10622694 claims the antenna is a transmit antenna: and the launch structure is a first launch structure: the device further comprises a second launch structure; and the radar module includes a splitter that couples the port to each of the first and second launch structures (claim 11).
With respect to claim 8, U.S. Patent No. 10622694 claims the surface is part of a vehicle, and wherein the launch structure is configured to couple in direct contact with the surface (claim 3)
With respect to claim 9, U.S. Patent No. 10622694 claims the launch structure is configured to be spaced away from the surface when coupled to the surface (claim 4)
With respect to claim 10, U.S. Patent No. 10622694 claims the launch structure includes a horn antenna (claim 5)
With respect to claim 11, U.S. Patent No. 10622694 claims the launch structure includes a Vivaldi antenna (claim 6)
With respect to claim 12, U.S. Patent No. 10622694 claims the launch structure includes a dipole antenna (claim 7)
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10622694 in view of Iwatsuki and Fiedziuszko and Edvardsson (US 20070090992) 
With respect to claim 4, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify U.S. Patent No. 10622694 to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of U.S. Patent No. 10622694 for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 5, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify U.S. Patent No. 10622694 to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well- known wire of U.S. Patent No. 10622694 for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results.
Claim 13-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10622694 in view of Iwatsuki and Fiedziuszko.
With respect to claim 13, U.S. Patent No. 10622694 claims a device comprising: a first flexible waveguide coupled to the radar module to conduct the first radar signal from the radar module, wherein the first flexible waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the first dielectric constant and the second dielectric constant are different: a first launch structure coupled to the first flexible waveguide and configured to couple to a first surface to emit the first radar signal through the first surface; a second waveguide coupled to the radar module to conduct the second radar signal to the radar module, wherein the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core; and a second launch structure coupled to the second waveguide to conduct the second radar signal to the second waveguide (claim 18).
With respect to claim 13, U.S. Patent No. 10622694 does not claim the second dielectric constant is different than the first dielectric constant. Fiedziuszko teaches the second dielectric constant is less than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide”). It would have been obvious to modify U.S. Patent No. 10622694  to include the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of U.S. Patent No. 10622694 for transmitting a signal with no new or unexpected results.
With respect to claim 13, U.S. Patent No. 10622694 does not claim a radar module configured to produce a radar signal and receive radar signals.  Iwatsuki teaches a radar module configured to produce a radar signal and receive radar signals (col 3, lines 18-30, “The transmitting antennas 1 and 1' transmit most of the microwaves toward a vehicle in the path of the vehicle V”). It would have been obvious to modify U.S. Patent No. 10622694  to include a radar module configured to produce a radar signal and receive radar signals because it is expected that a radar module would transmit a radar signal.
With respect to claim 14, U.S. Patent No. 10622694 claims the second waveguide is first and second waveguides are flexible (claim 18).
With respect to claim 17, Iwatsuki teaches the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface (fig 4, items 1a and 26); and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface (fig 2, items 2a). It would have been obvious to modify U.S. Patent No. 10622694 to include the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface because it is merely a substitution of a well-known method to radar placement to yield a predictable radar device.
With respect to claim 18, Iwatsuki teaches the first launch structure is configured to couple to the first surface in direct physical contact (fig 4, items 1a and 26); and the second launch structure is configured to couple to the second surface in direct physical contact (col 2, lines 20-24, “FIGS. 2 and 3 are side and plane views, respectively, illustrating the mounting of the component elements of the system in FIG. 1 in a vehicle body”). It would have been obvious to modify U.S. Patent No. 10622694 to include the first launch structure is configured to couple to the first surface in direct physical contact and the second launch structure is configured to couple to the second surface in direct physical contact because it is merely a substitution of a well-known method to radar placement to yield a predictable radar device.
With respect to claim 19, Iwatsuki teaches the first launch structure is configured to be spaced away from the first surface when coupled to the first surface (fig 14); and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface (fig 14). It would have been obvious to modify U.S. Patent No. 10622694 to include the first launch structure is configured to be spaced away from the first surface when coupled to the first surface and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface because it is merely a substitution of a well-known method to radar placement to yield a predictable radar device.
With respect to claim 20, Iwatsuki teaches the first surface is part and second surfaces are surfaces of a vehicle (fig 2, items 2a, 1a and 21). It would have been obvious to modify U.S. Patent No. 10622694 to include the first surface is part and second surfaces are surfaces of a vehicle because it is merely a substitution of a well-known method to radar placement to yield a predictable radar device.
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10622694 in view of Iwatsuki and Fiedziuszko and Edvardsson (US 20070090992) 
With respect to claim 15, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify U.S. Patent No. 10622694 to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of U.S. Patent No. 10622694 for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 16, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify U.S. Patent No. 10622694 to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of U.S. Patent No. 10622694 for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results. 
Claim 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10622694 in view of Iwatsuki.
With respect to claim 21, U.S. Patent No. 10622694 claims device comprising: a substrate; a radar module configured to produce a first radar signal, and wherein the radar module includes a first port and a second port: a first launch structure configured to couple to a surface to emit the first radar signal through the surface, wherein the first launch structure is configured to be spaced away from the surface when coupled to the surface; a second launch structure configured to couple to the surface to receive a second radar signal through the surface, wherein the second launch structure is configured to be spaced away from the surface when coupled to the surface; a first flexible waveguide coupled between the first port and the first launch structure to conduct the first radar signal,; and a second flexible waveguide coupled between the second port and the second launch structure to conduct the second radar signal to the second port, (claim 18).
With respect to claim 21, U.S. Patent No. 10622694 does not claim a radar module configured to produce a radar signal and receive radar signals, the radar module is mounted on the substrate, the first flexible waveguide has been fabricated directly on the substrate, the second flexible waveguide has been fabricated directly on the substrate. Iwatsuki teaches a radar module configured to produce a radar signal and receive radar signals (col 3, lines 18-30, “The transmitting antennas 1 and 1' transmit most of the microwaves toward a vehicle in the path of the vehicle V”), the radar module is mounted on the substrate, the first flexible waveguide has been fabricated directly on the substrate, the second flexible waveguide has been fabricated directly on the substrate (fig 6, item 10a). It would have been obvious to modify U.S. Patent No. 10622694  to include a radar module configured to produce a radar signal and receive radar signals because it is expected that a radar module would transmit a radar signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki (US 3794997) in view of Shah et al (US 20140097917) and Fiedziuszko (US 5889449).
With respect to claim 1, Iwatsuki teaches a device comprising: a radar module configured to produce a radar signal (col 3, lines 8-17, “In the microwave circuit 10, a generator 11 produces ultrashort microwaves”), wherein the radar module includes a port (fig 1, item 13, and col 3, lines 8-17, “Directional couplers 13 and 13' couple the branch sides of the T-branch tube”), a launch structure configured to couple to a surface to emit the radar signal through the surface (fig 6, item 1a); and a waveguide coupled between the port of the radar module and the launch structure to conduct the radar signal (fig 6, item 15 and col 3, 41-54, “Waveguides 15 and 15' for the transmitting antennas 1 and 1' extend between transmitting antennas bodies 1a and 1a'”).
With respect to claim 1, Iwatsuki does not teach the waveguide being flexible. Shah teaches the waveguide being flexible (para 6, “Microwave transmission assemblies can include both simple waveguides and coaxial cable, but they can also include more complex structures such as flexible waveguides, waveguide rotary joints, waveguide switches, and even more complex assemblies”). It would have been obvious to modify Iwatsuki to include the waveguide being flexible because it is merely a substitution of the well-known waveguide of Shah for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results.
With respect to claim 1, Iwatsuki does not teach the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant. Fiedziuszko teaches the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide’). It would have been obvious to modify Iwatsuki to include the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results.
With respect to claim 3, Iwatsuki teaches the antenna is a transmit antenna (col 2, lines 1-6, “the antenna bodies are horn-shaped and radiate the microwaves radially”): the port is a first port (fig 1, item 13 or 13’); the launch structure is a first launch structure (fig 1, item 1 or 1’): the waveguide is a first waveguide (fig 6, item 15); the radar signal is a first radar signal (col 1, lines 35-47, “the antenna bodies are horn-shaped and radiate the microwaves radially”); the radar module includes a second port operable to receive a second radar signal (fig 1, item 13 or 13’) the device further comprises: a second launch structure configured to couple to the surface to receive the second radar signal through the surface (fi 1, item 2); and a second waveguide coupled between the second port of the radar module and the second launch structure to conduct the second radar signal (fig 1, lines between items 1 and 13). Iwatsuki does not teach the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core. Fiedziuszko teaches the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide’). It would have been obvious to modify Iwatsuki to include the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results.
With respect to claim 8, Iwatsuki teaches the surface is part of a vehicle (fig 2), and the launch structure is configured to couple in direct contact with the surface (fig 4, item 1a).
With respect to claim 9, Iwatsuki teaches the launch structure is configured to be spaced away from the surface when coupled to the surface (fig 6, items1a and 26)
With respect to claim 10, Iwatsuki teaches the launch structure includes a horn antenna (col 2, lines 1-6, “the antenna bodies are horn-shaped and radiate the microwaves radially”).  
With respect to claim 13, Iwatsuki teaches a radar module configured that includes a transmit antenna to produce a first radar signal (fig 1 and col 3, lines 8-16, “A microwave circuit 10 connected to the four antennas 1, 2 and 1', 2' by suitable ducts, produces Doppler signals”) and a receive antenna to receive a second radar signal (col 3, lines 8-16, “Detectors 14 and 14' receive the output of the receiving antennas 2 and 2' through the directional couplers 13 and 13' via suitable ducts. The detectors 14 and 14' are electrically connected to a logic operating circuit 3”) a first waveguide coupled to the radar module to conduct the first radar signal from the transmit antenna radar module (fig 6, items 15), a first launch structure coupled to the first waveguide (fig 6, items10a, 15, and 1a) and configured to couple to a first surface to emit the first radar signal through the first surface (fig 4, items 1a and 26); a second waveguide coupled to the radar module to conduct the second radar signal to the receive antenna radar module (fig 2, item 16 and 16’), a second launch structure coupled to the second waveguide to conduct the second radar signal to the second waveguide (col 3, lines 8-16, “Detectors 14 and 14' receive the output of the receiving antennas 2 and 2' through the directional couplers 13 and 13' via suitable ducts. The detectors 14 and 14' are electrically connected to a logic operating circuit 3”).
With respect to claim 13, Iwatsuki does not teach the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is different than the first dielectric constant. Fiedziuszko teaches the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is different than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric-constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide’). It would have been obvious to modify Iwatsuki to include the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results. 
With respect to claim 13, Iwatsuki does not teach the waveguide being flexible. Shah teaches the waveguide being flexible (para 6, “Microwave transmission assemblies can include both simple waveguides and coaxial cable, but they can also include more complex structures such as flexible waveguides, waveguide rotary joints, waveguide switches, and even more complex assemblies”). It would have been obvious to modify Iwatsuki to include the waveguide being flexible because it is merely a substitution of the well-known waveguide of Shah for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results.
With respect to claim 17, Iwatsuki teaches the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface (fig 4, items 1a and 26); and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface (fig 2, items 2a).
With respect to claim 18, Iwatsuki teaches the first launch structure is configured to couple to the first surface in direct physical contact (fig 14); and the second launch structure is configured to couple to the second surface in direct physical contact (fig 14).
With respect to claim 19, Iwatsuki teaches the first launch structure is configured to be spaced away from the first surface when coupled to the first surface (fig 4, items 1a and 26); and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface (fig 2, item 2a).
With respect to claim 20, Iwatsuki teaches the first surface is part and second surfaces are surfaces of a vehicle (fig 2, items 2a, 1a and 21).
Claim 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki in view of Shah and Fiedziuszko as applied to claim 1 above, and further in view of Edvardsson (US 20070090992).
With respect to claim 4, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Iwatsuki for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 5, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well- known wire of Iwatsuki for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 15, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Iwatsuki for the waveguide of shah for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 16, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Iwatsuki for the waveguide of Edvardsson for transmitting a signal along a waveguide with no new or unexpected results. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki in view of Shah and Fiedziuszko as applied to claim 1 above, and further in view of Beasley (US 20090251361).
With respect to claim 6, Beasley teaches the port is a first port (fig 4, item 60-62); and the radar module includes a splitter that couples the antenna to each of the first port Anda second port (fig 4, item 60). It would have been obvious to modify Iwatsuki in view of Fiedziuszko as to include the port is a first port and the radar module includes a splitter that couples the antenna to each of the first port and a second port because it is one of multiple implementations of the radar system of Iwatsuki to direct a signal from a transmit and receiver with no new or unexpected result.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki in view of Shah and Fiedziuszko as applied to claim 1 above, and further in view of Ando et al (US 20120112955).
With respect to claim 7, Ando teaches the antenna is a transmit antenna; and the radar module includes: a receive antenna; and a splitter that couples the port to each of the transmit antenna and the receive antenna (para 47, “The radar system 1 includes an oscillator 10, an amplifier 12, a divider (also called a splitter) 14, an amplifier 15, a transmitter antenna 16, and a receiver antenna assembly 20.”). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the antenna is a transmit antenna; and the radar module includes: a receive antenna; and a splitter that couples the port to each of the transmit antenna and the receive antenna because it is one of multiple implementations of the radar system of Iwatsuki to direct a signal from a transmit and receiver with no new or unexpected result.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki in view of Shah and Fiedziuszko as applied to claim 1 above, and further in view of Taheri et al (US 20170211963).
With respect to claim 11, Taheri teaches the launch structure includes a Vivaldi antenna (para 64, “exemplary type of antenna shown herein is a balanced antipodal Vivaldi-type antenna,”). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the launch structure includes a Vivaldi antenna because it is merely a substitution of the well-known antenna of Taheri with the antenna of over with no new or unexpected transmitted or received signals.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki in view of Shah and Fiedziuszko as applied to claim 1 above, and further in view of Edvardsson (US 20080062037). 
With respect to claim 12, Edvardsson teaches the launch structure includes a dipole antenna (para 43, “As in conventional antenna technology the printed dipoles may be supported by some metal structure”). It would have been obvious to modify Iwatsuki in view of Shah and Fiedziuszko to include the launch structure includes a dipole antenna because it is merely a substitution of the well-known antenna of Edvardsson with the antenna of Iwatsuki with no new or unexpected transmitted or received signals.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuki (US 3794997) in view of Shah et al (US 20140097917).
With respect to claim 21, Iwatsuki teaches a device comprising: a substrate (fig, item 10, col 4, lines 11-27 “The cabinet 10a of the microwave circuit 10 is installed at the center of the chamber”); a radar module configured to produce a first radar signal (fig 6, item 16a and col 3, lines 55-66,” the transmitting antenna structures 1a and 1a' as well as the cabinet 10a holding the microwave circuit”), wherein the radar module is mounted on the substrate (col 4, lines 11-27 “The cabinet 10a of the microwave circuit 10 is installed at the center of the chamber”), and wherein the radar module includes a first port (fig 7, item 32) and a second port (fig 7, item 32’): a first launch structure configured to couple to a surface to emit the first radar signal through the surface (fig 9, item 31a), wherein the first launch structure is configured to be spaced away from the surface when coupled to the surface (fig 14); a second launch structure configured to couple to the surface to receive a second radar signal through the surface (fig 6, item 26’), wherein the second launch structure is configured to be spaced away from the surface when coupled to the surface (fig 14); a first  structure to conduct the first radar signal (fig 6, item 15), wherein the first flexible waveguide has been fabricated directly on the substrate (fig 6, item 10a); and a second  launch structure to conduct the second radar signal to the second port, wherein the second 
With respect to claim 21, Iwatsuki does not teach the waveguide being flexible. Shah teaches the waveguide being flexible (para 6, “Microwave transmission assemblies can include both simple waveguides and coaxial cable, but they can also include more complex structures such as flexible waveguides, waveguide rotary joints, waveguide switches, and even more complex assemblies”). It would have been obvious to modify Iwatsuki to include the waveguide being flexible because it is merely a substitution of the well-known waveguide of Shah for the waveguide of Iwatsuki for transmitting a signal with no new or unexpected results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648